--------------------------------------------------------------------------------

Exhibit 10.1


PROSPECTIVE PROPERTIES ACQUISITION AGREEMENT made as of January 5, 2009.



BETWEEN: 

AMERICAN LITHIUM MINERALS, INC., a corporation duly incorporated under the laws
of Nevada, having a place of business at 2850 W. Horizon Ridge Parkway, Suite
200 Henderson, NV, 89052, USA represented for the purposes
hereof by Hugh Aird, duly authorised as he so declares; 

    (hereinafter referred to as “American Lithium”)      AND: 

GOLD SUMMIT CORPORATION, a corporation duly incorporated under the laws of
Canada, having a place of business at 360 Bay Street, Suite 500, Toronto, ON,
M5H 2V6, Canada represented for the purposes hereof by Anthony Taylor, duly
authorised as he so declares; 

    (hereinafter “GOLD SUMMIT”)      (collectively, the “Parties” and each of
them, a “Party”) 


RECITALS:

WHEREAS GOLD SUMMIT is knowledgeable of Prospective Grassroots Basin Projects
located in the State of Nevada, known as the Prospective Grassroots Basin
Properties (the “Prospective Properties”), that will be staked and registered as
100% owned mining claims (the list of basins that will be staked and registered
as 100% owned mining claims comprising the Prospecitive Properties is attached
hereto as Schedule A);

WHEREAS the Parties have agreed to complete the following transaction relating
to the Prospective Properties on the terms and subject to the conditions set
forth in this Agreement (collectively, the “Transaction”):

a)

GOLD SUMMIT shall assign, transfer and sell to American Lithium all of its
rights, titles and interests in and to the Prospective Properties upon
completion of staking and registering the 100% owned mining claims;

  (i)     

In consideration of the purchase, at the Time of Closing (as hereinafter
defined), American Lithium shall (a) pay GOLD SUMMIT the sum of $50,000, (b)
issue to GOLD SUMMIT 500,000 Common Shares (as hereinafter defined); (c) in the
event that the share price of AMERICAN LITHIUM closes less than $1.00, between 6
to 12 months after the closing date of this Agreement, AMERICAN LITHIUM shall
issue, on a one-time basis, an additional 200,000 shares of AMERICAN LITHIUM;
and (d) grant GOLD SUMMIT a 2% NRR whereby the NRR is subject to buyback by
American Lithium for US2 million dollars.

b)     

AMERICAN LITHIUM will pay GOLD SUMMIT for the out-of-pocket expenses
incurred for additional property research required prior to stakingstaking the
claims, and filing the claims for the Prospective Properties.



--------------------------------------------------------------------------------


Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

THEREFORE, the Parties agree as follows:

ARTICLE 1 - INTERPRETATION

1.1  Definitions 


Whenever used in this Agreement, the following words and terms shall have the
meanings set out below:

“Agreement” means this Prospective Properties Acquisition Agreement and all
instruments supplementing or amending or confirming this Agreement and
references to “Article” or “Section” mean and refer to the specified Article or
Section of this Agreement;

“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks are open for business during normal banking hours;

“Claim” shall have the meaning ascribed thereto in Section 5.1(b);

“Closing Date” shall have the meaning ascribed thereto in Section 2.2;

“Common Shares” means common shares in the capital of American Lithium as
presently constituted;

“Exchange” means the applicable Exchange jurisdiction for each Party under which
each Party is a reporting issuer whose shares are listed for trading.

“Governmental Body” means any government, parliament, legislature, or any
regulatory authority, agency, commission or board of any government, parliament
or legislature, or any court or (without limitation to the foregoing) any other
law, regulation or rule-making entity (including any central bank, fiscal or
monetary authority or authority regulating banks), having or purporting to have
jurisdiction in the relevant circumstances, or any Person acting or purporting
to act under the authority of any of the foregoing (including any arbitrator);

“Interest” shall have the meaning ascribed thereto in the Recitals;

“LOI” shall have the meaning ascribed thereto in the Recitals;

“Mining Act” means the Mining Act for the jurisdiction of the Prospective
Properties and the regulations adopted thereunder;

“NRR” or “Net Revenue Royalty” is the royalty calculated on the gross operating
revenueless the operating costs associated with the on-site mining and
processing of the mineral,“Net Revenue”; but not including exploration,
corporate overhead, depreciation, depletion,amortization and taxes;

“Notice” shall have the meaning ascribed thereto in Section 6.1;

“Parties” and “Party” shall have the meanings ascribed thereto in the preamble;

“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative or Governmental Body;

“Prospective Properties” shall have the meaning ascribed thereto in the
Recitals;

“Time of Closing” shall have the meaning ascribed thereto in Section 2.2;

“Transactions” shall have the meaning ascribed thereto in the Recitals; and

- 2 -

--------------------------------------------------------------------------------


Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

1.2  Certain Rules of Interpretation 


In this Agreement:

(a)

Time – time is of the essence in the performance of the Parties' respective
obligations;

(b)     

Currency – unless otherwise specified, all references to money amounts are to
United States currency;

(c)

Headings – descriptive headings of Articles and Sections are inserted solely for
convenience of reference only and are not intended as complete or accurate
descriptions of the content of such Articles or Sections;

(d)     

Singular, etc. – use of words in the singular or plural, or with a particular
gender, shall not limit the scope or exclude the application of any provision of
this Agreement to such person or persons or circumstances as the context
otherwise permits;

(e)     

Business Day – whenever payment is to be made or action to be taken under this
Agreement is required to be made or taken on a day other than a Business Day,
such payment shall be made or action taken on the next Business Day following
such day;

(f)     

Inclusion – where the words “including” or “includes” appear in this Agreement,
they mean “including (or includes) without limitation”;

(g)     

Reference to law – Any reference to a law is a reference to such law as in force
from time to time, including (i) modifications thereto, (ii) any regulation,
decree, order or ordinance enacted thereunder and (iii) any law that may be
passed which has the effect of supplementing, re-enacting or superseding the law
to which it is referred; and

(h)     

Reference to numbering – Any reference to a numbered or lettered section in this
Agreement is a reference to the section bearing that number or letter in this
Agreement and a reference to “this” section means the section in which such
reference appears.


1.3  Severability 


If any provision of this Agreement is determined to be void or unenforceable, in
whole or in part, it shall be deemed not to affect or impair the validity of any
other provision of this Agreement.

1.4  Entire Agreement 


Upon the Parties’ execution of this Agreement, this Agreement shall constitute
the entire agreement between the Parties pertaining to the subject matter of
this Agreement and shall supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties,
including, without limitation, the LOI. There are no warranties, representations
or other agreements between the Parties in connection with the subject matter of
this Agreement except as specifically set forth in this Agreement. No
supplement, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by the Party to be bound thereby.

- 3 -

--------------------------------------------------------------------------------


Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

1.5  Applicable Law 


This Agreement shall be governed in all respects by the laws in force in the
State of Nevada, inter alia having regards to its formation, existence,
validity, effect, interpretation, execution, violation and termination.

ARTICLE 2 - PROSPECTIVE PROPERTIES INTEREST

2.1  Purchase and Sale 


Subject to Section 2.3, the Parties agree to complete the Transactions as
follows:

(a)

GOLD SUMMIT shall assign, transfer and sell to American Lithium, who accepts  to
purchase, all of its rights, titles and interests in and to the
Prospective Properties; upon completion of staking and registering the 100%
owned mining claims;

(b)     

In consideration of the purchase, American Lithium agrees, at the Time of
Closing, to:

  (i)     

Pay GOLD SUMMIT $50,000 by non-refundable deposit by certified cheque;

  (ii)     

Issue 500,000 Common Shares to GOLD SUMMIT;

  (iii)     

In the event that the share price of AMERICAN LITHIUM closes at less than $1.00,
six to twelve months after the closing date of this Agreement, AMERICAN LITHIUM
shall issue on a one-time basis, an additional 200,000 shares of AMERICAN
LITHIUM;

  (iv)     

Grant a 2% NRR to GOLD SUMMIT whereby the NRR is subject to buyback at the
Feasibility Stage for $2 million dollars.

b)     

AMERICAN LITHIUM will pay GOLD SUMMIT for the out-of-pocket expenses
incurred for additional property research required prior to staking, staking the
claims, and filing the claims for the Prospective Properties.


2.2     

Closing Date

Closing of the Transactions will be completed at the offices of GOLD SUMMIT
CORPORATION., 360 Bay Street, Suite 500, Toronto, ON M5H 2V6 CANADA; on January
14, 2009 at 11:00 a.m. (Toronto time) (the “Time of Closing”) or at such other
place or time as may be mutually agreed upon by the Parties (the “Closing
Date”). At the Time of Closing:

(a)

GOLD SUMMIT shall receive:

  (i)     

a certified cheque or bank draft in the amount of $50,000;

  (ii)     

a share certificate representing 500,000 Common Shares.

(b)     

American Lithium shall receive; upon completion of staking and registering the 
100% owned mining claims;

  (i)     

a duly executed mining transfer form evidencing the transfer of a 100% interest
in the Prospective Properties from GOLD SUMMIT in favour of American Lithium, in
the form prescribed by the Mining Act, together with any other document
necessary or useful for such transfer, the whole to the Parties’ satisfaction.
American Lithium shall be responsible to pay any statutory or administrative fee
or duty in relation to such transfer of mining rights and to the registration
thereof.


- 4 -

--------------------------------------------------------------------------------

Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

2.3  Conditions of Sale 


The Parties hereby acknowledge and agree that the completion of the Transactions
is conditional upon American Lithium obtaining any necessary approvals of the
Exchange and providing copies of any correspondence with the Exchange in respect
thereto to GOLD SUMMIT. It is also conditional upon American Lithium being
satisfied with its title due diligence of the Prospective Properties. Should
American Lithium not advise GOLD SUMMIT of a material defect in title by
December 31, 2009, American Lithium shall be deemed to have waived all rights to
its title due diligence. Upon the completion, or deemed completion, of American
Lithium’s title due diligence and the obtainment of any necessary approvals of
the Exhange, this Agreement shall be executed.

2.4  Acknowledgements of the Parties 


The Parties hereby acknowledge and agree as follows:

(a)

the Common Shares are subject to a statutory hold period of not more than 12
months and one day from the date of issue;

(b)     

the certificate representing the Common Shares will be endorsed with a legend
setting out resale restrictions under applicable securities legislation;

(c)

GOLD SUMMIT is solely responsible for compliance with applicable hold periods
and resale restrictions; and

(d)     

effective at the Closing Time, all other agreements between the Parties relating
to the Prospective Properties (other than as contemplated herein) shall be
terminated.


2.5  Covenants 


Subject to the Closing Date occurring and upon completion of staking and
registering the 100% owned mining claims; GOLD SUMMIT covenants and agrees to
deliver to:

a) American Lithium all data relating to the Prospective Properties in its
control or possession (whether in paper or digital form), except for any
information which cannot be disclosed pursuant to any statutory or regulatory
requirement or any confidentiality agreement previously entered into in good
faith, as the case may be.

b) to make and do all such further acts and things to execute and deliver such
instruments, agreements and documents prepared by or on behalf of American
Lithium Minerals as it shall consider necessary to give effect to the transfer
of the Prospective Properties.

- 5 -

--------------------------------------------------------------------------------


Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF AMERICAN LITHIUM

American Lithium hereby represents, warrants and covenants (which
representations, warranties or covenants shall survive the Closing Date for a
period of two years) as follows:

3.1  Incorporation 


American Lithium is a valid and subsisting corporation duly incorporated and in
good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to carry on its business as presently conducted
and as presently proposed to be conducted, and to own, lease and operate all of
its assets.

3.2  Capitalization 


The authorized capital of American Lithium consists of an unlimited number of
Common Shares of which 50,490,740 Common Shares are issued and outstanding. When
issued in accordance with the terms of this Agreement, the Common Shares issued
hereunder will be duly issued and outstanding as fully paid and non-assessable
shares of American Lithium.

3.3  No Conflict 


The entering into of this Agreement by American Lithium and the consummation of
the Transactions contemplated hereby does not and will not conflict with and
does not and will not result in a breach of any of the terms, conditions or
provisions of the constating documents or by-laws of American Lithium or any
statute, law or regulation applicable to American Lithium or any agreement or
instrument to which American Lithium is a party.

3.4  Due Authorization 


This Agreement and the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of American Lithium and
constitute valid obligations of American Lithium legally binding upon it and
enforceable against it in accordance with its terms, subject however to the
usual limitations with respect to enforcement imposed by law in connection with
bankruptcy or similar proceedings and the availability of equitable remedies.
American Lithium has all corporate power and authority necessary to complete the
Transactions.

3.5  Reporting Issuer Status 


American Lithium and GOLD SUMMIT are reporting issuers within the meaning of the
securities acts of each jurisdiction, is current and up-to-date in all material
respects with all filings required to be made pursuant to applicable securities
laws and is not included on the list of defaulting reporting issuers maintained
by the respective securities commissions in such jurisdictions.

3.6  Public Listing 


The issued and outstanding Common Shares of American Lithium Minerals are listed
for trading on the OTC-BB.

3.7  No Cease Trade Order 


No order ceasing or suspending trading in the Common Shares nor prohibiting the
sale of such securities has been issued by any securities commission to American
Lithium or its directors, officers or promoters which is currently in effect,
and to the best of American Lithium’s knowledge, no such investigations or
proceedings for such purposes are pending or threatened.

- 6 -

--------------------------------------------------------------------------------

Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

3.8  Compliance with Applicable Laws 


American Lithium is conducting its business, in all material respects, in
compliance with all applicable laws (including applicable laws respecting
environmental matters).

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF GOLD SUMMIT

GOLD SUMMIT hereby represents, warrants and covenants (which representations,
warranties or covenants shall survive the Closing Date for a period of two
years) as follows.

4.1  Incorporation 


GOLD SUMMIT is a valid and subsisting corporation duly incorporated and in good
standing under the laws of British Columbia and has all requisite corporate
power and authority to carry on its business as presently conducted and as
presently proposed to be conducted, and to own, lease and operate all of its
assets.

4.2  No Conflict 


The entering into of this Agreement by GOLD SUMMIT and the consummation of the
Transactions contemplated hereby does not and will not conflict with and does
not and will not result in a breach of any of the terms, conditions or
provisions of the constating documents or by-laws of GOLD SUMMIT or any statute,
law or regulation applicable to GOLD SUMMIT or any agreement or instrument to
which GOLD SUMMIT is a party.

4.3  Due Authorization 


This Agreement and the Transaction contemplated hereby have been duly authorized
by all necessary corporate action on the part of GOLD SUMMIT and constitute
valid obligations of GOLD SUMMIT legally binding upon it and enforceable against
it in accordance with its terms, subject however to the usual limitations with
respect to enforcement imposed by law in connection with bankruptcy or similar
proceedings and the availability of equitable remedies. GOLD SUMMIT has all
corporate power and authority necessary to complete the Transaction.

4.4  Residency 


GOLD SUMMIT is not a non-resident of Canada for the purposes of the Income Tax
Act (Canada).

4.5  Prospective Properties Representations 


(a)

Upon completion of staking and registering the 100% owned mining claims; GOLD
SUMMIT is the sole beneficial owner of a 100% undivided interest in the
Prospective Properties, free and clear of all royalties, liens, charges and
encumbrances of any kind.

(b)     

GOLD SUMMIT does not have any information or knowledge pertaining to the
Prospective Properties or substances thereon, therein or therefrom not disclosed
in writing to American Lithium which, if known to American Lithium, might
reasonably be expected to deter American Lithium from completing the
Transactions contemplated hereby on the terms and conditions contained herein.


- 7 -

--------------------------------------------------------------------------------


Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

(c)  

GOLD SUMMIT does not have any information or knowledge of any actions, suits,
investigations or proceedings before any court, arbitrator, administrative
agency or other tribunal or governmental authority, whether current, pending or
threatened, which directly relate to or affect the Prospective Properties nor is
GOLD SUMMIT aware of any facts which would lead it to suspect that the same
might be initiated or threatened.

ARTICLE 5 - INDEMNIFICATION

5.1  Indemnification 


(a)

The representations and warranties given in Article 3 and Article 4 constitute
conditions on which the Parties have relied in entering into this Agreement.

(b)     

Subject to Section 5.1(c), each Party shall indemnify and save the other Party
harmless from any loss, damage or cost (including interests and reasonable legal
fees and disbursements) that arises as a result of or in connection with any
claim whatsoever including any demand, action, motion, application, cause of
action, dispute, trial, suit, administrative proceeding, quotation or
re-quotation, order, judgement, decree or arbitral award, resulting from a
breach, inaccuracy or untruth in respect of any representation or warranty that
the Party has given in this Agreement (a “Claim”).

(c)

The obligation of a Party to defend the other Party pursuant to Section 5.1(b)
is conditional upon the following:

  (i)     

the Party that is subject to a Claim (the “Indemnified Party”) must promptly
give notice thereof to the Party having the obligation to indemnify the
Indemnified Party (the “Indemnifying Party”) and must thereafter cooperate fully
in the defence of the Claim; and

        (ii)     

the Indemnifying Party shall have exclusive control of the defence and of any
negotiation leading to the settlement of the Claim, provided that the written
consent of the Indemnified Party shall be obtained before any settlement is made
final and conclusive.


5.2  Term 


The mutual indemnification obligation of the Parties provided for in Section 5.1
shall remain in full force and effect and be binding upon the Parties for a
period of two (2) years from the Closing Date. In the event of the absence of
any Claim, as from the second anniversary of the Closing Date, each of the
Parties hereby waives, releases and forever discharges the other Party from all
claims and from all liability for damages, losses, costs, fees and expenses,
existing as of the second anniversary of the Closing Date or arising thereafter,
known and unknown, arising out of or in any way connected with the
representations and warranties contained in Article 3 and Article 4.

- 8 -

--------------------------------------------------------------------------------


Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

ARTICLE 6 - GENERAL

6.1  Notices 


Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (in this Section referred to as
a “Notice”) shall be in writing and shall be sufficiently given if delivered, or
if sent by prepaid registered mail or if transmitted by facsimile or other form
of recorded communication tested prior to transmission to such Party:

(a)

in the case of a Notice to GOLD SUMMIT at:

GOLD SUMMIT CORPORATION
360 Bay Street, Suite 500
Toronto, ON M5H 2V6

Attention: Mr. Anthony Taylor
Facsimile: (775) 284 7202

With copy to:

GOLD SUMMIT CORPORATION
970 Caughlin Crossing, Suite 100
Reno, NV 89519, USA

Attention: Mr. Anthony Taylor
Facsimile: (775) 284 7202

(b)

in the case of a Notice to American Lithium at:

American Lithium Minerals Consolidated Inc.
2850 W. Horizon Ridge Parkway, Suite 200
Henderson, NV 89052, USA

Attention: Mr. Hugh Aird
Facsimile: (702) 430-4501

With copy to:

American Lithium Minerals Consolidated Inc.
130 King Street West, Suite 3670
Toronto, Ontario

Attention: Mr. Hugh Aird
Facsimile: (416) 214-5815

or at such other address as the Party to whom such Notice is to be given shall
have last notified the Party giving the same in the manner provided in this
Section 6.1. Any Notice delivered to the Party to whom it is addressed as
provided above shall be deemed to have been given and received on the day it is
so delivered at such address, provided that if such day is not a Business Day
then the Notice shall be deemed to have been given and received on the next
Business Day. Any Notice sent by prepaid registered mail shall be deemed to have
been given and received on the fifth Business Day following the date of its
mailing. Any Notice transmitted by facsimile or other form of recorded
communication shall be deemed given and received on the first Business Day after
its transmission.

- 9 -

--------------------------------------------------------------------------------


Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

6.2  Further Assurances 


The Parties shall with reasonable diligence, do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions.

6.3  Counterparts and Execution by Facsimile 


This Agreement may be executed by the Parties in separate counterparts each of
which when so executed and delivered to the other Party shall be deemed to be
and shall be read as a single agreement among the Parties. In addition,
execution of this Agreement by either of the Parties may be evidenced by way of
a faxed transmission of such Party's signature (which signature may be by
separate counterpart) or a photocopy of such faxed transmission, and such faxed
signature, or photocopy of such faxed signature, shall be deemed to constitute
the original signature of such Party to this Agreement.

6.4  Expenses 


Each of the Parties shall be responsible for their own expenses in connection
with the Transactions.

6.5  Amendment 


This Agreement may not be amended or modified except by a written document
executed by each of the Parties.

6.6  Waiver 


(a)

No failure on the part of any Party to exercise, no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under this
Agreement shall operate as a waiver thereof.

(b)

Except as otherwise expressly provided for herein, no waiver of any provision of
this Agreement or consent to any departure by any Party from any provision of
this Agreement shall in any event be effective unless it is confirmed in
writing, and such waiver or consent shall be effective only in the specific
instance, for the specific purpose and for the specific length of time for which
it is given.

(c)

The single or partial exercise of any right, power or privilege under this
Agreement shall not preclude any other or further exercise thereof.


6.7     

Binding Effect

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

- 10 -

--------------------------------------------------------------------------------


Properties Acquisition Agreement between
American Lithium Minerals, Inc. & Gold Summit Corporation

IN WITNESS OF WHICH the Parties have duly executed this Agreement as of the date
first written above.

  GOLD SUMMIT CORPORATION   AMERICAN LITHIUM MINERALS INC.                   Per
/s/ Anthony Taylor   Per: /s/ Hugh Aird       Anthony Taylor     Hugh Aird      
President & CEO     President & CEO  

- 11 -

--------------------------------------------------------------------------------



SCHEDULE A

PROSPECTIVE PROPERTIES

Carson Sink

Dixie Valley

Teels Marsh

Paymaster

Columbus Marsh

Other Property of Merit in the event that any of the above stated properties are
not available.


--------------------------------------------------------------------------------